623 N.W.2d 247 (2001)
Patrick J. SUTTON, on behalf of himself and all others similarly situated, Respondent,
v.
VIKING OLDSMOBILE NISSAN, INC., Petitioner.
No. C2-99-1843.
Supreme Court of Minnesota.
February 13, 2001.

ORDER
By order dated August 22, 2000, consideration of the petition for further review in the above-entitled case was stayed pending final disposition in Group Health Plan, Inc., et al. v. Philip Morris, Inc., et al., No. C6-00-377. The Group Health opinion was filed January 11, 2001.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Court of Appeals filed June 2, 2000, be, and the same is, vacated and the matter is remanded to the Court of Appeals for consideration in light of Group Health Plan, Inc. v. Philip Morris, Inc., 621 N.W.2d 2 (Minn.2001).
BY THE COURT:
Alan C. Page
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.